March 25, 1930.
   The opinion of the Court was delivered by
The defendant, Arlee Knight, upon indictment was convicted in the Court of General Sessions for Dorchester County, October, 1928, on the charge of assault and battery of a high and aggravated nature, and from the sentence and judgment of the Court has appealed to this Court. *Page 414
The only errors imputed to the trial Judge are those alleged with reference to his Honor's charge to the jury, and under our view of the case the exceptions require but little discussion.
The first exception has reference to his Honor's charge in regard to the count in the indictment charging assault and battery with intent to kill. Since the defendant was acquitted on this count, the alleged error is not pertinent to the appeal and need not be considered, but we may add that in our opinion the position is not well taken.
As to the errors alleged under the second and third exceptions, we deem it sufficient to state that we have carefully considered the same in connection with his Honor's entire charge and it is our opinion that his Honor, Judge Bonham, charged the law applicable to the case. If appellant desired the law charged more fully in any particular, it was his duty, through his counsel, to request that of the Court. In our opinion, the defendant has no cause for complaint.
The exceptions are overruled, and the judgment affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.